The defendant’s waiver of his right to appeal was valid (see People v Holman, 89 NY2d 876, 878 [1996]; People v Seaberg, 74 NY2d 1, 11 [1989]), and precludes review of his challenge to the factual sufficiency of his plea allocution (see People v Murphy, 55 AD3d 930 [2008]; People v McCarthy, 53 AD3d 589 [2008]; People v Wager, 34 AD3d 505, 506 [2006]; People v Curras, 1 *921AD3d 445 [2003]) and his right to claim that the sentence imposed was excessive (see People v Allen, 82 NY2d 761, 763 [1993]; People v Coss, 309 AD2d 945 [2003]; People v Acevedo, 216 AD2d 476 [1995]). Mastro, J.E, Miller, Balkin and McCarthy, JJ., concur.